Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT is made effective as of January 1, 2013, by and
between Impac Mortgage Holdings, Inc., a Maryland corporation (“Employer” or the
“Company”), and William Ashmore, an individual (“Employee”).

 

R E C I T A L S

 

WHEREAS, Employee is knowledgeable of and skillful in the business of Employer,
which includes acquiring for investment and sale  residential mortgage loans and
mortgage backed securities and overseeing and performing mortgage and real
estate operations for affiliates or related entities of Employer (the
“Business”);

 

WHEREAS, Employer believes that Employee is an integral part of its management
and currently is and will become more knowledgeable of and be in part
responsible for developing the Business;

 

WHEREAS, Employee possesses extensive management experience and knowledge
regarding the Business, including confidential information concerning service
marketing plans and strategy, business plans and projections and the formulas
and models pertaining thereto, customer needs and peculiarities, finances,
operations, billing methods and customer lists;

 

WHEREAS, Employer desires that Employee continue his employment as President of
Employer; and

 

WHEREAS, Employee is willing to be employed by Employer and provide services to
Employer and any affiliates or related entities of Employer (as more fully
described in Exhibit A attached hereto) under the terms and conditions herein
stated.

 

A G R E E M E N T

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter contained, and for other good and valuable consideration, it is
hereby agreed by and between the parties hereto as follows:

 

1.                                      Employment, Services and Duties.

 

1.1                               Employer hereby employs Employee and Employee
hereby accepts such employment full-time (subject to those exceptions, if any,
set forth below) as President of Employer to perform the duties and functions
generally required by such a position  to insure and work for the profitability
of Employer and its affiliates and subsidiaries , to perform such other duties
or functions as are reasonably required or as may be prescribed from time to
time or as otherwise agreed. Employee shall render his services by and subject
to the instructions and under the direction of the Chief Executive Officer of
Employer to whom Employee shall directly report.

 

1

--------------------------------------------------------------------------------


 

1.2                               Employee acknowledges and agrees that Employee
may be required by Employer to devote a portion of his working time to perform
functions for Employer’s affiliates or related entities and that such services
are to be performed pursuant to and consistent with Employee’s duties and
obligations under this Agreement.

 

1.3                               Employee will at all times faithfully,
industriously and to the best of his ability, experience and talents perform all
of the duties required of and from him pursuant to the terms of this Agreement.
Employee will devote his full business energies and abilities and all of his
business time to the performance of his duties hereunder and will not, without
Employer’s prior written consent, render to others any service of any kind
(whether or not for compensation) that would interfere with the full performance
of Employee’s duties hereunder, and in no event will   engage in any activities
that compete with the Business or that could create a reasonably foreseeable
conflict of interest or the appearance of a reasonably foreseeable conflict of
interest; provided that nothing contained in this Section 1.3 shall preclude
Employee from engaging in or managing Employee’s outside  investments.

 

2.                                      Term and Termination.

 

2.1                               The term of this Agreement shall be through
December 31, 2015, unless extended by the mutual written agreement of Employer
and Employee.

 

2.2                               Employee’s employment shall terminate prior to
the expiration of the term set forth in Section 2.1 upon the happening of any of
the following events:

 

(a)                                 Voluntary termination by Employee other than
for Good Reason (as defined below); provided that Employee shall be required to
provide Employer with at least 90 days prior written notice of such voluntary
termination;

 

(b)                                 Death of Employee;

 

(c)                                  Employer may terminate Employee under this
Agreement for “cause” if any of the following occurs (any determination of
“cause” as used in this Agreement shall be made only by an affirmative majority
vote of the Board of Directors (not including Employee in the deliberations or
vote on the same, if a director) of Employer):

 

(i)                                     Employee is convicted of (or pleads nolo
contendere to) (A) a crime of dishonesty or breach of trust, including such a
crime involving either the property of Employer (or any affiliate, subsidiary,
or related entity of Employer) or the property entrusted to Employer (or any
affiliate, subsidiary, or related entity of Employer) by its clients, including
fraud, or embezzlement or other misappropriation of funds belonging to Employer
(or any affiliate, subsidiary, or related entity of Employer) or any of their
respective clients, or (B) a felony leading to incarceration of more than 90
days or the payment of a penalty or fine of $100,000 or more;

 

2

--------------------------------------------------------------------------------


 

(ii)                                  Employee materially and substantially
fails to perform Employee’s job duties properly assigned to Employee after being
provided 30 days prior written notification by the Board of Directors of
Employer setting forth those duties that are not being performed by Employee;
provided that Employee shall have a reasonable time to correct any such failures
to the extent that such failures are correctable and Employer may not terminate
Employee for “cause” on the basis on any such failure that is cured within a
reasonable time.

 

(iii)                               Employee has engaged in willful misconduct
or gross negligence in connection with his service to Employer (or any
affiliate, subsidiary, or related entity of Employer) that has caused or is
causing material harm to Employer (or any affiliate, subsidiary, or related
entity of Employer); or

 

(iv)                              Employee’s material breach of any of the terms
of this Agreement or any other obligation that Employee owes to Employer (or any
affiliate, subsidiary, or related entity of Employer), including a material
breach of trust or fiduciary duty or a material breach of any proprietary rights
and inventions or confidentiality agreement between Employer and Employee (or
between Employee and any affiliate, subsidiary, or related entity of
Employer)(as such agreements may be adopted or amended from time to time by
Employer and Employee).

 

(d)                                 By mutual agreement between Employer and
Employee;

 

(e)                                  The date when Employee is declared legally
incompetent under the laws of the State of California, or if Employee has a
mental or physical condition that can reasonably be expected to prevent Employee
from carrying out his essential duties and obligations under this Agreement for
a period of greater than six months (any such condition an “Incapacitating
Condition”), notwithstanding Employer’s reasonable accommodations (to the extent
required by law);

 

(f)                                   Employer may terminate Employee under this
Agreement at will (and without cause) upon written notice at any time. Unless
otherwise provided in such notice, such termination shall be effective
immediately upon providing written notice to Employee; or

 

(g)                                  Employee may terminate his employment under
this Agreement for Good Reason upon providing Employer at least 90 days prior
written notice of such termination which notice must be given within 90 days
after the initial existence of a condition set forth in subparagraphs
(i) through (iv) below) and must state the basis on which Employee has
determined that he has Good Reason to terminate his employment; provided that
Employer shall have a reasonable time (but in any event not less than 30 days)
after receiving such notice to cure any event that would constitute Good Reason
for Employee to terminate his employment (provided such event is curable) and
Employee may not terminate his employment for Good Reason on the basis of any
such event that is cured within a reasonable time. “Good Reason” shall mean:

 

3

--------------------------------------------------------------------------------


 

(i)                                     the assignment to Employee of duties
materially inconsistent with, or a material reduction or alteration in, the
authority, duties or responsibilities of Employee as set forth in this
Agreement, without Employee’s prior written consent;

 

(ii)                                  the principal place of the performance of
Employee’s responsibilities and duties is changed to a location more than 65
miles from the location of such place as of the date of this Agreement, without
Employee’s prior written consent;

 

(iii)                               a material breach by Employer of this
Agreement, including a material reduction by Employer of Employee’s Base Salary,
without Employee’s prior written consent; or

 

(iv)                              a failure by Employer to obtain from any
acquirer of Employer, before any Acquisition (as defined below) takes place, an
agreement to assume and perform this Agreement.

 

2.3                               Except as set forth in Section 4, in the event
that Employee’s employment is terminated pursuant to Section 2.2(a), 2.2(b),
2.2(c), 2.2(d) or 2.2(e) herein, neither Employer nor Employee shall have any
remaining duties or obligations under this Agreement, except that Employer shall
pay to Employee, or his legal representatives, on the date of termination of
employment (the “Termination Date”) or, with respect to any bonuses, incentive
compensation payments or reimbursement for expenses, as promptly as practical
after the Termination Date (except (1) that Employee shall not be permitted,
directly or indirectly, to designate the taxable year of the payment and (2) to
the extent a different payment date is expressly provided below), the following:

 

(a)                                 Such compensation as is due pursuant to
Sections 3.1(a) earned through the Termination Date;

 

(b)                                 A Bonus pursuant to Section 3.1(b),
pro-rated through the Termination Date (with 80% of said amount then payable and
the balance payable immediately after the preparation of that year’s audited
financials). Notwithstanding the foregoing provisions of this paragraph, the
balance shall be paid to Employee after January 1 of the Bonus Payment Year (as
defined in Section 3.1(b) hereof and on or before December 31 of the Bonus
Payment Year;

 

(c)                                  Any expense reimbursements due and owing to
Employee for reasonable and necessary business and entertainment expenses of
Employer incurred by Employee prior to the Termination Date; and

 

(d)                                 The dollar value of all accrued and unused
paid time off that Employee is entitled to through the Termination Date.

 

4

--------------------------------------------------------------------------------


 

2.4                               Except as set forth in Section 4, in the event
that Employee’s employment is terminated pursuant to Section 2.2(f) or 2.2(g),
neither Employer nor Employee shall have any remaining duties or obligations
under this Agreement, except that Employer shall pay to Employee, or his
representatives, the amounts set forth in Section 2.3 at the times set forth in
Section 2.3 and the following (provided that payments for health insurance
coverage shall be made to an insurance provider):

 

(a)                                 An additional 18 month’s worth of Base
Salary or through the balance of the contract term (whichever is less) to be
paid as follows:

 

(i)                                     The lesser of (A) 12 month’s worth of
Base Salary, or (B) Base Salary for the balance of the contract term following
the Termination Date, paid as set forth in Section 2.5 below; and

 

(ii)                                  The lesser of (A) 6 month’s worth of Base
Salary, or (2) Base Salary for the balance of the contract term following the
Termination Date, to the extent the balance of the contract term exceeds 12
months, paid over the 6-month period succeeding the Termination Date (paid at
the times set forth in Section 3.1(a); provided, however, that the first such
payment shall be made on the next business day following the Release Deadline
Date pursuant to Section 2.5 below and shall, in accordance with Section 2.5,
include any payments that would have otherwise been payable to Employee pursuant
to this Section 2.4(a)(ii) on or before the Release Deadline Date).

 

(b)                                 Premiums for continuation of Employee’s
health insurance benefits under Employer’s group health insurance plan, pursuant
to COBRA, for the 18 month period succeeding the Termination Date (with such
health insurance coverage to be at a level and quality equivalent to the health
insurance coverage provided by Employer to Employee immediately prior to the
Termination Date, “Equivalent Coverage”); provided that Employer shall pay such
premiums only so long as (during said 18 month period) Employee remains eligible
for such Equivalent Coverage under COBRA.

 

(c)                                  Incentive Compensation to be determined and
paid as follows:

 

(i)                                     On the Termination Date, Employee will
be paid an amount equal to the 80% of the Annual Bonus earned as of the
Termination Date with the remaining 20% paid immediately following the
calculation of that year’s audited financial statements.  Notwithstanding the
foregoing provisions of this subparagraph, the remaining 20% shall be paid to
Employee after January 1 of the Bonus Payment Year (as defined ni
Section 3.1(b) hereof and on or before December 31 of the Bonus Payment Year.

 

(d)                                 The payments set forth in Sections 2.4(a),
(b) and (c) above are referred to herein collectively as the “Severance
Payments” and each as a “Severance Payment.”

 

2.5                               As a condition precedent of Employee or his
estate receiving any Severance Payment from Employer, whether in a lump sum
payment or a string of payments or in the form of payment of benefits, Employee
or his estate shall, in consideration for payment of such amount or benefit,
sign and deliver to Employer (against the execution and delivery of the same by
the other parties thereto) the form of Waiver and Release Agreement attached
hereto as

 

5

--------------------------------------------------------------------------------


 

Exhibit B (the “Waiver and Release”). The Waiver and Releas will not be
construed to include any release of any indemnification rights Employee may have
against Employer pursuant to Employer’s Articles of Incorporation or bylaws, any
indemnification agreement or California Labor Code Section 2802.  “In order for
Employee to receive any Severance Payments under this Agreement, the Waiver and
Release must become effective and non-revocable on or before fifty-two (52) days
following Employee’s Termination Date or such earlier date as required by the
Waiver and Release (such deadline, the “Release Deadline Date”).  No Severance
Payments will be paid or provided to Employee unless the Waiver and Release
becomes effective and non-revocable on or before the Release Deadline Date.  Any
Severance Payments to which Employee is entitled during such 52-day period shall
be paid by Employer to Employee in cash (without interest) on the next business
day following the Release Deadline Date or such later date as is required to
avoid the imposition of additional taxes under Internal Revenue Code
Section 409A.

 

2.6                               This Agreement shall not be terminated by
Employer merging with or otherwise being acquired by another entity, whether or
not Employer is the surviving entity, or by Employer transferring of all or
substantially all of its assets (any such event, an “Acquisition”).

 

2.7                               In the event of any Acquisition, the surviving
entity or transferee, as the case may be, shall be bound by and shall have the
benefits of this Agreement, and Employer shall not enter into any Acquisition
unless the surviving entity or transferee, as the case may be, agrees to be
bound by the provisions of this Agreement.

 

3.                                      Compensation.

 

3.1                               As the total consideration for Employee’s
services rendered hereunder, Employee shall be entitled to the following during
the period that Employee is employed hereunder:

 

(a)                                 A base salary of $600,000 per year (“Base
Salary”), payable in equal installments semi-monthly on those days when Employer
normally pays its employees;

 

(b)                                 An Annual Bonus in an amount equal to 7.5%
of the Company’s Adjusted Net Earnings as defined in Exhibit C attached hereto
(the “Annual Bonus”).  The Annual Bonus shall be paid annually .  An amount
equal to 80% of the estimated Annual Bonus shall be paid within 10 days after
the Company has determined its Adjusted Net Earnings for the year for which the
Annual Bonus is to be paid.  The remaining amount shall be finally calculated
and paid within 10 days after the release of the Company’s audited financial
statements for the year in question.  Notwithstanding the foregoing provisions
of this Section 3.1(b), all amounts payable pursuant to this
Section 3.1(b) shall be paid to Employee after January 1 of the calendar year
immediately following the calendar year for which Adjusted Net Earnings is
determined for purposes of calculating the Annual Bonus (the “Bonus Payment
Year”) and on or before December 31 of the Bonus Payment Year.  The Annual Bonus
shall not exceed in any calendar year an amount equal to 2.5 times Employee’s
annual Base Salary; provided that Employee may elect each year on or before
December 31 of the prior year, to receive an Annual Bonus equal to 5.0% of the
Company’s Adjusted Net Earnings, to be paid in the same manner, and in such case
the Annual Bonus shall not be subject to any cap;

 

6

--------------------------------------------------------------------------------


 

(c)                                  Employee shall accrue paid time off during
the period he is employed hereunder at the rate of five weeks per calendar year,
subject to any vacation benefit accrual cap established by Employer (i.e., once
the cap has been reached, further accrual shall cease until Employee uses some
or all of his accrued time to fall below the accrual cap). The timing of
Employee’s vacation shall be governed by Employer’s usual policies applicable to
all employees;

 

(d)                                 Employee is entitled to participate in any
policies or plans regarding benefits of employment, including pension,  group
health, disability insurance and other employee welfare benefit plans now
existing or hereafter established to the extent that Employee is eligible under
the terms of such plans. Despite the foregoing, Employee is entitled to
participate in any such plan or program only if the executive officers of
Employer generally are eligible to participate in such plan or program. Employer
may, in its sole discretion and from time to time, establish additional senior
management benefit programs as it deems them appropriate. Employee understands
that any such plans may be modified or eliminated in Employer’s sole discretion
in accordance with applicable law; and

 

(e)                                  Such other benefits as the Board of
Directors of Employer, in its sole discretion, may from time to time provide.

 

3.2                               During the period that Employee is employed
hereunder, Employer shall reimburse Employee for reasonable and necessary
business and entertainment expenses incurred by Employee on behalf of Employer
in connection with the performance of Employee’s duties hereunder.

 

3.3                               Employer shall instruct the CFO, any other
employees of Employer who assist in preparing any Incentive Compensation Report
(or any information on which any Annual Bonus or Incentive Compensation Report
is based) and the Auditors that if any such party at any time determines that
one or more Incentive Compensation Reports was inaccurate in any way, then any
and all such parties who make such a determination shall promptly notify the
Compensation Committee of any and all such inaccuracies and the reasons
supporting such determination. If the Compensation Committee at any time prior
to the end of the 12 month period after the filing of the annual tax return for
the Company (or any consolidated annual tax return including the Company)
covering the period for which the bonus or incentive compensation payment in
question relates (said 12 month period, the “Determination Period”) determines
that the bonus or incentive compensation payment in question was calculated
incorrectly and underpaid, its shall immediately so notify the Employer and
Employer shall, within 15 days after such determination by the Compensation
Committee, pay the amount owed to Employee due to such underpayment. If the
Compensation Committee at any time during the Determination Period determines
that the bonus or incentive compensation payment in question was calculated
incorrectly and overpaid, it shall so notify the Employer and Employer shall
offset such overpayment against the next bonus or incentive compensation
payment(s) to Employee until any and all such overpayments are offset in their
entirety; provided that (a) if no

 

7

--------------------------------------------------------------------------------


 

bonus or incentive compensation payments are paid to Employee within 180 days
after the Compensation Committee determined that any such overpayment was made,
then Employer may, in its discretion, require Employee to repay (and in which
case Employee shall repay) the overpayment to Employer at any repayment schedule
and rate determined by Employer and (b) if the Compensation Committee makes such
an overpayment determination after Employee’s employment is terminated, then
Employee shall repay any and all such overpayments to Employer at any repayment
schedule and rate determined by Employer. Notwithstanding the foregoing, the
Compensation Committee shall have no obligation to independently investigate the
accuracy of any Incentive Compensation Report or any calculation or conclusion
contained in any such report.

 

3.4                               Employee may elect to defer any portion of his
Base Salary, bonuses, or incentive compensation into an approved, Employer
sponsored deferred compensation plan; provided that Employer has no obligation
to provide such a deferred compensation plan.

 

3.5                               There shall be no inflation or any other
automatic adjustments to any of the compensation paid to Employee under this
Agreement.

 

3.6                               Employer shall have the right to deduct from
the compensation due to Employee hereunder any and all sums required for income,
social security and withholding taxes and for any other federal, state, or local
tax or charge which may be in effect or hereafter enacted or required as a
charge on the compensation of Employee.

 

3.7                               During the period that Employee is employed
hereunder, Employer shall pay to Employee an automobile allowance in the amount
of $1,200 per month (prorated for any partial month during the employment
period).

 

4.                                      Non-Competition.

 

4.1                               At all times during Employee’s employment
hereunder (unless otherwise allowed for herein or by the Board of Directors of
Employer), and, if Employee’s employment is terminated pursuant to
Section 2.2(f) or 2.2(g), during the 18 month period of time (or less, if the
payment period provided for in 2.4 herein is less ) after such termination (the
“Post-Termination Payment Period”) and in consideration for any and all payments
and benefits provided to Employee pursuant to this Agreement, during the
Post-Termination Payment Period, Employee shall not (without Employer’s express
written consent), directly or indirectly, engage or participate in, prepare or
set up, assist (unless through a passive investment) or have any interest in any
person, partnership, corporation, limited liability company, firm, association,
or other business organization, entity or enterprise (whether as an employee,
officer, director, member, agent, security holder, creditor, consultant or
otherwise) that engages in any activity in those geographic areas where Employer
conducts the Business, which activity is the same as, similar to, or competitive
with any activity now engaged in by Employer or its affiliates or related
entities or in any way relating to the Business. Notwithstanding the foregoing,
Employee may elect at any point during the Post-Termination Payment Period to
forego any future remaining payments or benefits payable under Section 2.4, in
which case the limitations set forth in this Section 4.1 shall terminate at the
time of such election.

 

8

--------------------------------------------------------------------------------


 

4.2                               Nothing contained in Section 4.1 shall be
deemed to preclude Employee from purchasing or owning, directly or beneficially,
as a passive investment, less than five percent of any class of publicly traded
securities of any entity so long as Employee does not actively participate in or
control, directly or indirectly, any investment or other decisions with respect
to such entity.

 

5.                                      No Compensation from Related Entities.
Without prior approval from Employer’s Board of Directors, Employee shall not
directly receive compensation from any company with whom Employer or any of its
affiliates (as “affiliate” is defined in Rule 405 promulgated under the
Securities Act of 1933) has any financial, business, ownership or affiliated
relationship.  It being understood and agreed to the Employee may, subject to
the approval of Employer’s Board of Directors, be compensated by such related
entities in certain circumstances.

 

6.                                      Confidentiality; Non-Solicitation and
Proprietary Rights. Concurrently with signing this Agreement, Employee and
Employer will sign a Proprietary Rights and Inventions Agreement in the form
attached hereto as Exhibit D (the “Proprietary Rights and Inventions
Agreement”).

 

7.                                      Non-Disparagement.  During Employee’s
employment, and thereafter, Employee shall make no negative or derogatory
comments, oral or written, directly, indirectly or by innuendo about the
Company, its officers, directors or employees.

 

8.                                      Copies of Agreement.  Employee
authorizes Employer to send a copy of the Proprietary Rights and Inventions
Agreement to any and all future employers which Employee may have, and to any
and all persons, firms, and corporations, with whom Employee may become
affiliated in a business or commercial enterprise, and to inform any and all
such employers, persons, firms or corporations that Employer intends to exercise
its legal rights should Employee breach the terms of the Proprietary Rights and
Inventions Agreement or should another party induce a breach of that agreement
on Employee’s part.

 

9.                                      Severable Provisions. The provisions of
this Agreement are severable and if any one or more provisions is determined to
be illegal or otherwise unenforceable, in whole or in part, the remaining
provisions, and any partially unenforceable provisions to the extent
enforceable, shall nevertheless be binding and enforceable.

 

10.                               Arbitration. To the fullest extent allowed by
law, any controversy, claim or dispute between Employee and Employer (or any of
its stockholders, directors, officers, employees, affiliates, agents, successors
or assigns) relating to or arising out of Employee’s employment or the cessation
of that employment will be submitted to final and binding arbitration in Orange
County, California for determination in accordance with the American Arbitration
Association’s (“AAA”) National Rules for the Resolution of Employment Disputes,
as the exclusive remedy for such controversy, claim or dispute. A copy of these
Rules may be obtained from Employer’s Human Resources Department or on-line at
www.adr.org. By signing this arbitration agreement, Employee acknowledges that
Employee had an opportunity to read and review these Rules prior to entering
into this arbitration agreement.  In any such arbitration, the parties may
conduct discovery to the same extent as would be permitted in a court of law.

 

9

--------------------------------------------------------------------------------


 

The arbitrator shall issue a written decision, and shall have full authority to
award all remedies which would be available in court. The arbitrator shall be
required to determine all issues in accordance with existing case law and the
statutory laws of the State of California. Employer shall pay the arbitrator’s
fees and any AAA administrative expenses. In the event Employee files a claim to
collect unpaid payments or benefits payable under Section 2.4, the prevailing
party shall be awarded reasonable attorneys fees and costs. Any judgment upon
the award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof. Possible disputes covered by the above include unpaid
wages, breach of contract, torts, violation of public policy, discrimination,
harassment, or any other employment-related claims under laws including Title
VII of the Civil Rights Act of 1964, the Americans With Disabilities Act, the
Age Discrimination in Employment Act, the California Fair Employment and Housing
Act, the California Labor Code, and any other federal or state constitutional
provisions, statutes or laws relating to an employee’s relationship with his
employer. However, claims for workers’ compensation benefits and unemployment
insurance (or any other claims where mandatory arbitration is prohibited by law)
are not covered by this arbitration agreement, and such claims may be presented
to the appropriate court or government agency. Claims shall be brought in the
parties’ individual capacity, and not as a plaintiff or class member in any
purported class or representative proceeding.  The arbitrator may not
consolidate more than one party’s claims, and may not otherwise preside over any
form of representative or class proceeding. BY AGREEING TO THIS MUTUAL AND
BINDING ARBITRATION PROVISION, BOTH EMPLOYEE AND EMPLOYER GIVE UP ALL RIGHTS TO
TRIAL BY JURY. This arbitration policy is to be construed as broadly as is
permissible under relevant law. EMPLOYER AND EMPLOYEE HAVE READ THIS PARAGRAPH
10 AND IRREVOCABLY AGREE TO ARBITRATE ANY DISPUTE IDENTIFIED ABOVE.

 

/s/ BA

 

/s/ RM

Employer’s Initials

 

Employee’s Initials

 

11.                               Injunctive Relief. The parties hereto agree
that any breach or threatened breach of Section 4 of this Agreement or the
Proprietary Rights and Inventions Agreement will cause substantial and
irreparable damage to Employer in an amount and of a character difficult to
ascertain. Accordingly, to prevent any such breach or threatened breach, and in
addition to any other relief to which Employer may otherwise be entitled,
Employer will be entitled to immediate temporary, preliminary and permanent
injunctive relief through appropriate legal proceedings in any arbitration,
without proof of actual damages that have been incurred or may be incurred by
Employer with respect to such breach or threatened breach. Employee expressly
agrees that Employer will not be required to post any bond or other security as
a condition to obtaining any injunctive relief pursuant to this Section 11, and
Employee expressly waives any right to the contrary. Employee agrees that this
Section 11 is without prejudice to the rights of the parties to compel
arbitration pursuant to Section 10.

 

12.                               Compliance with Section 409A.

 

12.1                        This Agreement is intended to comply with the
requirements of Section 409A of the Internal Revenue Code (the “Code”), and the
regulations and other guidance promulgated thereunder.  Accordingly, all
provisions herein shall be construed and interpreted to comply with Code
Section 409A and if necessary, any such provision shall be deemed amended to
comply with Code Section 409A and the regulations and other guidance promulgated
thereunder.

 

10

--------------------------------------------------------------------------------


 

12.2                        Any payments to which Employee becomes entitled
under this Agreement, including without limitation, under Section 2.4 hereof,
shall be treated as the right to receive a series of separate payments for
purposes of Code Section 409A.

 

12.3                        Section 12.1 above shall not be construed as a
guarantee by Employer of any particular tax effect to Employee under this
Agreement, however.  Employer shall not be liable to Employee if any payment or
benefit made or provided under this Agreement is determined to result in
additional tax, penalty or interest under Code Section 409A, nor for reporting
to the Internal Revenue Service or other taxing authority in good faith any
payment or benefit made or provided under this Agreement as an amount includible
in gross income under Section 409A or as a violation of Section 409A.

 

12.4                        Notwithstanding anything to the contrary in this
Agreement, no severance payments or benefits payable to Employee pursuant to
Sections 2.3 and/or 2.4 of this Agreement, if any, that, when considered
together with any other severance payments or separation benefits, is considered
deferred compensation under Code Section 409A (together, the “Deferred
Compensation Separation Benefits”) will be payable until Employee has a
“Separation from Service” (within the meaning of Code Section 409(a)(2)(A)(i)). 
Similarly, no amount payable to Employee pursuant to Sections 2.3 and/or 2.4 of
this Agreement, if any, that would not be payable to Employee other than as a
result of Employee’s Separation from Service and that otherwise would be exempt
from Code Section 409A will be payable until Employee has a Separation from
Service.

 

12.5                        Notwithstanding anything to the contrary in this
Agreement, if Employee is a “specified employee” within the meaning of Code
Section 409A at the time of Employee’s Separation from Service (other than due
to death), any Deferred Compensation Separation Benefits payable to Employee (if
any) pursuant to Sections 2.3 and/or 2.4 of this Agreement that would otherwise
have been payable within the first six (6) months following Employee’s
Separation from Service will be payable (without interest) on the first payroll
date that occurs on or after the date six (6) months and one (1) day following
the date of Employee’s Separation from Service. All subsequent Deferred
Compensation Separation Benefits, if any, will be payable in accordance with the
payment schedule set forth herein that is applicable to each payment or
benefit.  Notwithstanding anything herein to the contrary, if Employee dies
following Employee’s Separation from Service but prior to the six (6) month
anniversary of Employee’s Separation from Service, then any payments delayed in
accordance with this Section 12.5 will be payable (without interest) in a lump
sum as soon as administratively practicable after the date of Employee’s death
and all other Deferred Compensation Separation Benefits will be payable in
accordance with the payment schedule set forth herein that is applicable to each
payment or benefit.

 

11

--------------------------------------------------------------------------------


 

12.6                        With respect to any reimbursement of expenses to
which Employee is entitled under this Agreement, or any provision of in-kind
benefits to Employee as specified under this Agreement, such reimbursement of
expenses or provision of in-kind benefits shall be subject to the following
conditions: (i) the expenses eligible for reimbursement or the amount of in-kind
benefits provided in one taxable year shall not affect the expenses eligible for
reimbursement or the amount of in-kind benefits provided in any other taxable
year, except for any medical reimbursement arrangement providing for the
reimbursement of expenses referred to in Section 105(b) of the Code, solely to
the extent that the arrangement provides for a limit on the amount of expenses
that may be reimbursed under such arrangement over some or all of the period in
which the reimbursement arrangement remains in effect; (ii) the reimbursement of
an eligible expense shall be made no later than the end of the calendar year
after the calendar year in which such expense was incurred; and (iii) the right
to reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.

 

13.                               Clawback Compliance.  Any amounts paid
hereunder shall be subject to recoupment in accordance with any claw back policy
that the Company is required to adopt pursuant to the listing standards of any
national securities exchange or association on which the Company’s securities
are listed or as is otherwise required by the Dodd-Frank Wall Street Reform and
Consumer Protection Act or other applicable law.

 

14.                               Entire Agreement. This Agreement and the
Exhibits attached hereto contain the entire agreement of the parties relating to
the subject matter hereof, and the parties hereto have made no agreements,
representations or warranties relating to the subject matter of this Agreement
that are not set forth otherwise herein or the Exhibits attached hereto. This
Agreement supersedes any and all prior agreements, written or oral, with
Employer relating to Employees employment with Employer and any other subject
matter of this Agreement. Any such prior agreements are hereby terminated and of
no further effect and Employee, by the execution hereof, agrees that any
compensation provided for under any such prior agreement is specifically
superseded and replaced by the provision of this Agreement; subject to the
following: (i) any and all compensation previously deferred under any
pre-existing deferred compensation plan shall immediately be paid to Employee
without condition or limitation; and (ii) this Agreement is not intended to
supercede, cancel or replace any stock option or dividend equivalent right
payments that Employee may have or otherwise be entitled to receive. The parties
hereto agree that in no event shall an oral modification of this Agreement be
enforceable or valid.

 

15.                               Governing Law. This Agreement is and shall be
governed and construed in accordance with the laws of the State of California,
regardless of any laws on choice of law or conflicts of law of any jurisdiction.

 

16.                               Notice. All notices hereunder must be in
writing and shall be sufficiently given for all purposes hereunder if properly
addressed and delivered personally by documented overnight delivery service, by
certified or registered mail, return receipt requested, or by facsimile or other
electronic transmission service at the address or facsimile number, as the case
may be, set forth below. Any notice given personally or by documented overnight
delivery service is effective upon receipt. Any notice given by registered mail
is effective upon receipt, to the extent such receipt is confirmed by return
receipt. Any notice given by facsimile transmission is effective upon receipt,
to the extent that receipt is confirmed, either verbally or in writing by the
recipient. Any notice which is refused, unclaimed or undeliverable because of an
act or omission of the party to be notified, if such notice was correctly
addressed to the party to be

 

12

--------------------------------------------------------------------------------


 

notified, shall be deemed communicated as of the first date that said notice was
refused, unclaimed or deemed undeliverable by the postal authorities, or
overnight delivery service.

 

If to Employer:

 

Impac Mortgage Holdings, Inc.

19500 Jamboree Blvd.

Irvine, California 92612

Telephone:                                   (949) 475-3600

Facsimile:                                         (949) 475-3969

Attention:                                         Ronald Morrison, Esq.

General Counsel

 

If to Employee:

 

William Ashmore

 

Telephone:

Facsimile:

 

17.                               Amendments And Waivers. This Agreement may not
be amended, modified, superseded, canceled, or any terms waived, except by
written instrument signed by both parties, or in the case of waiver, by the
party to be charged.

 

18.                               Successor and Assigns. This Agreement is not
assignable by Employee, nor by Employer except to an affiliated or successor
entity. This Agreement is binding on the parties’ heirs, executors,
administrators, other legal representatives, successors, and, to the extent
assignable, their assigns.

 

19.                               Representations. The person executing this
Agreement on behalf of Employer hereby represents and warrants on behalf of
himself and Employer that he is authorized to represent and bind Employer.
Employee specifically represents and warrants to Employer that he is not now
under any contractual or quasi-contractual obligations that is inconsistent or
in conflict with this Agreement or that would prevent, limit or impair
Employee’s performance of his obligations under this Agreement, (b) he has had
the opportunity to be represented by legal counsel of his choosing in preparing,
negotiating, executing and delivering this Agreement; and (c) fully understands
the terms and provisions of this Agreement.

 

13

--------------------------------------------------------------------------------


 

20.                               Counterparts; Facsimile Signatures. This
Agreement may be executed in any number of counterparts, each of which shall be
deemed an original for all purposes. This Agreement may be executed by a party’s
signature transmitted by facsimile (“fax”), and copies of this Agreement
executed and delivered by means of faxed signatures shall have the same force
and effect as copies hereof executed and delivered with original signatures. All
parties hereto may rely upon faxed signatures as if such signatures were
originals. Any party executing and delivering this Agreement by fax shall
promptly thereafter deliver a counterpart signature page of this Agreement
containing said party’s original signature. All parties hereto agree that a
faxed signature page may be introduced into evidence in any proceeding arising
out of or related to this Agreement as if it were an original signature page.

 

21.                               Rules of Construction. This Agreement has been
negotiated by the parties and is to be interpreted according to its fair meaning
as if the parties had prepared it together and not strictly for or against any
party. References in this Agreement to “Sections” refer to Sections of this
Agreement, unless the context expressly indicates otherwise. References to
“provisions” of this Agreement refer to the terms, conditions, restrictions and
promises contained in this Agreement. References in this Agreement to laws and
regulations refer to such laws and regulations as in effect on this date and to
the corresponding provisions, if any, of any successor law or regulation. At
each place in this Agreement where the context so requires, the masculine,
feminine or neuter gender includes the others and the singular or plural number
includes the other. Forms of the verb “including” mean “including without
limitation” unless the context expressly indicates otherwise. “Or” is inclusive
and includes “and” unless the context expressly indicates otherwise. The
introductory headings at the beginning of Sections of this Agreement are solely
for the convenience of the parties and do not affect any provision of this
Agreement.

 

[SIGNATURE PAGE FOLLOWS THIS PAGE]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement is executed as of the day and year first
above written.

 

 

“EMPLOYER”

 

 

 

IMPAC MORTGAGE HOLDINGS, INC.,

 

a Maryland corporation

 

 

 

By:

/s/ Ron Morrison

 

Name:

Ron Morrison

 

Title:

EVP

 

 

 

 

 

 

“EMPLOYEE”

 

 

 

 

/s/ William Ashmore

 

WILLIAM ASHMORE

 

15

--------------------------------------------------------------------------------


 

EXHIBIT A

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

WAIVER AND RELEASE AGREEMENT

 

For full and valuable consideration, including, but not limited to, severance
payments made and to be made by Impac Mortgage Holdings, Inc., and any
affiliate, subsidiary, or related entity of Impac Mortgage Holdings, Inc.
(collectively, “Employer”) to William Ashmore (“Employee”) pursuant to the
Employment Agreement between Employer and Employee dated as of January 1, 2013,
(the “Employment Agreement”), Employee agrees to waive and release Employer and
Employer’s stockholders, directors, officers, employees, affiliates, agents,
successors and assigns, if any, from all known and unknown claims, agreements or
complaints related to or arising under Employee’s employment with Employer,
including, but not limited to, any claim arising out of Employee’s termination,
any express or implied agreement between Employee and Employer (other than each
party’s respective rights and obligations under Sections 2.3, 2.4 and 4.1 of the
Employment Agreement and the Proprietary Rights and Inventions Agreement), and
any other federal or state constitutional provisions, statutes or laws relating
to an employee’s relationship with his employer, including, but not limited to,
Title VII of the Civil Rights Act of 1964, the Employee Retirement Income
Security Act, the Age Discrimination in Employment Act, the Americans With
Disabilities Act, the Fair Labor Standards Act, the California Fair Employment
and Housing Act, and the California Labor Code.

 

This Waiver shall not include a waiver of any of the following: (i) any right to
defense and/or indemnification that Employee may have under California Labor
Code section 2802, or under any defense and indemnification policy or agreement;
(ii) any claim for breach of any pension, 401k, deferred compensation or stock
option plan of Employer; or (iii) any claim that Employee may have against any
officer, director, employee, or agent of Employer for defamation or intentional
interference with prospective employment or business advantage.

 

This Waiver includes a waiver of any rights the parties may have under
Section 1542 of the California Civil Code, which states:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

 

Employee’s Waiver is conditioned upon Employer’s performance of all of its
severance obligations pursuant to Sections 2.3 and 2.4 of the Employment
Agreement. In the event that Employer materially breaches its severance
obligations under the Employment Agreement, then Employee shall be entitled to
pursue any claims as though this Waiver did not exist, and the statute of
limitations for any such claims shall be deemed to have been tolled during the
period from the date of Employee’s termination through the date Employer
breached its obligations.

 

1

--------------------------------------------------------------------------------


 

Employee is advised as follows: (i) Employee should consult an attorney
regarding this Waiver before executing it; (ii) Employee has 21 days in which to
consider this Waiver and whether Employee will enter into it; (iii) this Waiver
does not waive rights or claims that may arise after it is executed; and (iv) at
anytime within seven days after executing this Waiver, Employee may revoke this
Waiver. This Waiver shall not become effective or enforceable until the seven
day revocation period set forth herein has passed.

 

Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Employment Agreement.

 

Dated:

 

 

 

 

 

 

WILLIAM ASHMORE

 

 

 

 

 

 

 

IMPAC MORTGAGE HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Print Name:

 

 

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

ANNUAL BONUS

 

Adjusted Net Earnings:

 

For purposes hereof, “Adjusted Net Earnings” shall mean:

 

Impac Mortgage Holdings “Net Earnings (loss) attributable to common
stockholders” (referred to herein as “NEACS”) as reported in its periodic SEC
reports, provided that such amount shall be adjusted by reversing the following,
to the extent such adjustments were made in calculating such NEACS:

 

(a) any accrual already made with respect to the Annual Bonus, Special Bonus, or
Incentive Bonus of William Ashmore:

 

(b) any adjustment relating to change in fair value of net trust assets;

 

(c) any adjustment relating to change in fair value of long term debt (including
Preferred Stock);

 

(d) any adjustment relating to noncash level yield long term debt;

 

(e) any charge relating to amortization of deferred charges;

 

(f) any adjustment relating to the following items within earnings of
discontinued operations: (1) LOCOM (Lower of Cost or Market) and (2) repurchase
liability provision.

 

See Exhibit C-1which is attached hereto as an example of the manner in which the
Company’s Adjusted Net Earnings shall be adjusted.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

PROPRIETARY RIGHTS AND INVENTIONS AGREEMENT

 

In consideration of my employment by Impac Mortgage Holdings, Inc., a Maryland
corporation (the “Company”), and the compensation I receive from the Company, I
agree to certain restrictions placed by the Company on my use and development of
information and technology, as more fully set out below.

 

1.                                      Proprietary Information. I understand
that the Company possesses and will possess Proprietary Information which is
important to its business. For purposes of this Agreement, “Proprietary
Information” is information that was or will be developed, created, or
discovered by or on behalf of the Company or any of its affiliates,
subsidiaries, or related entities, or which became or will become known by, or
was or is conveyed to the Company, which has commercial value in the Company’s
business or the business of any of the Company’s affiliates or related entities,
unless (i) the information is or becomes publicly known through lawful means;
(ii) the information was rightfully in my possession or part of my general
knowledge prior to my employment by the Company as specifically identified and
disclosed by me in Exhibit A attached hereto; or (iii) the information is
disclosed to me without confidential or proprietary restriction by a third party
who rightfully possesses the information (without confidential or proprietary
restriction) and who did not learn of it directly from the Company or any of its
affiliates or related entities.

 

Proprietary Information includes information (whether conveyed orally or in
writing) relating to (i) client/customer lists, vendor lists or other lists or
compilations containing client, customer or vendor information; (ii) information
about investment techniques or strategies, investment research or analysis,
business techniques or strategies, processes, costs, profits, markets, marketing
plans, forecasts, sales or commissions; (iii) plans for new investment
techniques and strategies; (iv) the compensation, performance and terms of
employment of other employees; (v) all other information that has been or will
be given to me in confidence by the Company (or any affiliate or related entity
of the Company); (vi) software in various stages of development, and any
designs, drawings, schematics, specifications, techniques, models, data, source
code, algorithms, object code, documentation, diagrams, flow charts, research
development, processes and procedures relating to any software; (vii) any
documents, books, papers, drawings, schematics, models, sketches, computer
programs, databases or other data, including electronic data recorded or
retrieved by any means, that contain any Proprietary Information; and (viii) any
information described above which the Company or any of its affiliates or
related entities obtains from another party and which the Company or any of its
affiliates or related entities treats as proprietary or designates as
Proprietary Information.

 

2.                                      Company Materials. I understand that the
Company and its affiliates, subsidiaries, and related entities possess or will
possess “Company Materials” which are important to their respective businesses.
For purposes of this Agreement, “Company Materials” are documents or other media
or tangible items that contain or embody Proprietary Information or any other
information concerning the business, operations or plans of the Company or any
of its affiliates or related entities, whether such documents have been prepared
by me or by others. “Company Materials” include charts, graphs, notebooks,
customer lists, computer software, media or printouts, sound recordings and
other printed, typewritten or handwritten documents, as well as financial models
and the like.

 

1

--------------------------------------------------------------------------------


 

3.                                      Intellectual Property.

 

3.1                               All Proprietary Information and all right,
title and interest in and to any patents, patent rights, copyrights, trademark
rights, mask work rights, trade secret rights, and all other intellectual and
industrial property and proprietary rights that currently exist or may exist in
the future anywhere in the world (collectively “Rights”) in connection therewith
shall be the sole property of the Company or its affiliates or related entities,
as the case may be. I hereby assign to the Company any Rights I may have or
acquire in such Proprietary Information. At all times, both during my employment
with the Company and after its termination, I will keep in confidence and trust
and will not use or disclose any Proprietary Information or anything relating to
it without the prior written consent of an officer of the Company except as may
be necessary and appropriate in the ordinary course of performing my duties to
the Company. The disclosure restrictions of this Agreement shall not apply to
any information that I can document is generally known to the public through no
fault of mine. Nothing contained herein will prohibit me from disclosing to
anyone the amount of my wages.

 

3.2                               All Company Materials shall be the sole
property of the Company. I agree that during my employment with the Company, I
will not remove any Company Materials from the business premises of the Company
or deliver any Company Materials to any person or entity outside the Company,
except as I am required to do in connection with performing the duties of my
employment. I further agree that, immediately upon the termination of my
employment by me or by the Company for any reason, or for no reason, or during
my employment if so requested by the Company, I will return all Company
Materials, apparatus, equipment and other physical property, and any
reproduction of such property, excepting only (i) my personal copies of records
relating to my compensation and (ii) my copy of this Agreement.

 

3.3                               I agree that all “Inventions” (which term
includes patentable or non-patentable inventions, original works of authorship,
derivative works, trade secrets, trademarks, copyrights, service marks,
discoveries, patents, technology, algorithms, computer software, application
programming interfaces, protocols, formulas, compositions, ideas, designs,
processes, techniques, know-how, data and all improvements, rights and claims
related to the foregoing), which I make, conceive, reduce to practice or develop
(in whole or in part, either alone or jointly with others) during my employment,
shall be the sole property of the Company to the maximum extent permitted by
Section 2870 of the California Labor Code. I hereby assign, without further
consideration, all such Inventions to the Company (free and clear of all liens
and encumbrances), and the Company shall be the sole owner of all Rights in
connection therewith. No assignment in this Agreement shall extend to
Inventions, the assignment of which is prohibited by Labor Code Section 2870,
which states:

 

Any provision in an employment agreement which provides that an employee shall
assign, or offer to assign, any of his or her rights in an invention to his or
her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

 

2

--------------------------------------------------------------------------------


 

1.                                      Relate at the time of conception or
reduction to practice of the invention to the employer’s business, or actual or
demonstrably anticipated research or development of the employer.

 

2.                                      Result from any work performed by the
employee for the employer.

 

I acknowledge that all original works of authorship which are made by me (in
whole or in part, either alone or jointly with others) within the scope of my
employment and which are protectable by copyright are “works made for hire,” as
defined in the United States Copyright Act (17 USCA, Section 101). I will not
disclose Inventions covered by this Section 3.3 to any person outside the
Company, unless I am requested to do so by management personnel of the Company.

 

3.4                               I agree to disclose promptly to the Company
all Inventions and relevant records, which records will remain the sole property
of the Company. I further agree that all information and records pertaining to
any idea, process, trademark, service mark, invention, technology, computer
program, original work or authorship, design, formula, discovery, patent, or
copyright that I do not believe to be an Invention, but is conceived, developed,
or reduced to practice by me (in whole or in part, either alone or jointly with
others) during my employment, shall be promptly disclosed to the Company (such
disclosure to be received in confidence). I will also disclose to the Company
all Inventions conceived, reduced to practice, used, sold, exploited or
developed by me (in whole or in part, either alone or jointly with others)
within one (1) year of the termination of my employment with the Company
(“Presumed Inventions”); such disclosures shall be received by the Company in
confidence, to the extent they are not assigned to the Company in Section 3.3,
and do not extend such assignment. Because of the difficulty of establishing
when any Presumed Invention is first conceived or developed by me, or whether it
results from access to Proprietary Information or the Company’s equipment,
facilities, and data, I agree that all Presumed Inventions and all Rights
associated therewith shall be presumed to be Inventions subject to assignment
under Section 3.3. I can rebut this presumption if I prove that a Presumed
Invention is not an Invention subject to assignment under Section 3.3.

 

3.5                               I agree to perform, during and after my
employment, all acts deemed necessary or desirable by the Company to permit and
assist it, at the Company’s expense, in evidencing, perfecting, obtaining,
maintaining, defending and enforcing Rights or my assignment with respect to
such Inventions in any and all countries. Should the Company be unable to secure
my signature on any document necessary to apply for, prosecute, obtain, enforce
or defend any Rights relating to any assigned Invention, whether due to my
mental or physical incapacity or any other cause, I hereby irrevocably designate
and appoint the Company and its duly authorized officers and agents, as my
agents and attorneys-in-fact, with full power of substitution, to act for and in
my behalf and instead of me, to execute and file any documents and to do all
other lawfully permitted acts to further the above purposes with the same legal
force and effect as if executed by me.

 

3

--------------------------------------------------------------------------------


 

3.6                               Any assignment of copyright hereunder (and any
ownership of a copyright as a work made for hire) includes all rights of
paternity, integrity, disclosure and withdrawal and any other rights that may be
known as or referred to as “moral rights” (collectively “Moral Rights”). To the
extent such Moral Rights cannot be assigned under applicable law and to the
extent the following is allowed by the laws in the various countries where Moral
Rights exist, I hereby waive such Moral Rights and consent to any action of the
Company that would violate such Moral Rights in the absence of such waiver and
consent. I will confirm any such waivers and consents from time to time as
requested by the Company.

 

3.7                               Attached hereto as Exhibit A is a complete
list of all existing Inventions to which I claim personal ownership of as of the
date of this Agreement and that I desire to specifically clarify are not subject
to this Agreement, and I acknowledge and agree that such list is complete. If no
such list is attached to this Agreement, I represent that I have no such
Inventions at the time of signing this Agreement.

 

3.8                               I understand that nothing in this Agreement is
intended to expand the scope of protection provided me by Sections 2870 through
2872 of the California Labor Code.

 

4.                                      Prior Actions and Knowledge. I represent
and warrant that from the time of my first contact or communication with the
Company, I have held in strict confidence all Proprietary Information and have
not (i) disclosed any Proprietary Information or delivered any Company Materials
to anyone outside of the Company or any affiliate or related entity of the
Company, or (ii) used, copied, published, or summarized any Proprietary
Information or removed any Company Materials from the business premises of the
Company, except to the extent necessary to carry out my responsibilities as an
employee of the Company.

 

5.                                      Non-Solicitation of Employees. I agree
that for a period of twelve months following the termination of my employment
with the Company, I will not, on behalf of myself or any other person or entity,
solicit the services of any person who was employed by the Company or any
affiliate, subsidiary, or related entity of the Company on the date of my
termination of employment or at any time during the six month period prior to
the termination of my employment.

 

6.                                      No Conflict with Obligations to Third
Parties. I represent that my performance of all the terms of this Agreement will
not breach any agreement to keep in confidence proprietary or confidential
information acquired by me in confidence or in trust prior to my employment with
the Company. I have not entered into, and I agree I will not enter into, any
agreement either written or oral in conflict herewith or in conflict with my
employment with the Company.

 

7.                                      Remedies. I recognize that nothing in
this Agreement is intended to limit any remedy of the Company under the
California Uniform Trade Secrets Act. I recognize that my violation of this
Agreement could cause the Company irreparable harm, the amount of which may be
extremely difficult to estimate, making any remedy at law or in damages
inadequate. Therefore, I agree that the Company shall have the right to apply to
any court of competent jurisdiction for an order restraining any breach or
threatened breach of this Agreement and for any other relief the Company deems
appropriate. This right shall be in addition to any other remedy available to
the Company.

 

4

--------------------------------------------------------------------------------


 

8.                                      Survival. I agree that my obligations
under Sections 3.1 through 3.6, 5 and 6 shall continue in effect after
termination of my employment, regardless of the reason or reasons for
termination, and whether such termination is voluntary or involuntary on my
part, and that the Company is entitled to communicate my obligations under this
Agreement to any future employer or potential employer of mine.

 

9.                                      Controlling Law. This Agreement is and
shall be governed and construed in accordance with the laws of the State of
California, regardless of any laws on choice of law or conflicts of law of any
jurisdiction.

 

10.                               Severable Provisions. The provisions of this
Agreement are severable and if any one or more provisions is determined to be
illegal or otherwise unenforceable, in whole or in part, the remaining
provisions, and any partially unenforceable provisions to the extent
enforceable, shall nevertheless be binding and enforceable.

 

11.                               Successors and Assigns. This Agreement shall
be effective as of the date I execute this Agreement and shall be binding upon
me, my heirs, executors, assigns, and administrators and shall inure to the
benefit of the Company, its subsidiaries, successors and assigns.

 

12.                               Counterparts; Facsimile Signatures. This
Agreement may be executed in any number of counterparts, each of which shall be
deemed an original for all purposes. This Agreement may be executed by a party’s
signature transmitted by facsimile (“fax”), and copies of this Agreement
executed and delivered by means of faxed signatures shall have the same force
and effect as copies hereof executed and delivered with original signatures. All
parties hereto may rely upon faxed signatures as if such signatures were
originals. Any party executing and delivering this Agreement by fax shall
promptly thereafter deliver a counterpart signature page of this Agreement
containing said party’s original signature. All parties hereto agree that a
faxed signature page may be introduced into evidence in any proceeding arising
out of or related to this Agreement as if it were an original signature page.

 

13.                               Rules of Construction. This Agreement has been
negotiated by the parties and is to be interpreted according to its fair meaning
as if the parties had prepared it together and not strictly for or against any
party. References in this Agreement to “Sections” refer to Sections of this
Agreement, unless the context expressly indicates otherwise. References to
“provisions” of this Agreement refer to the terms, conditions, restrictions and
promises contained in this Agreement. References in this Agreement to laws and
regulations refer to such laws and regulations as in effect on this date and to
the corresponding provisions, if any, of any successor law or regulation. At
each place in this Agreement where the context so requires, the masculine,
feminine or neuter gender includes the others and the singular or plural number
includes the other. Forms of the verb “including” mean “including without
limitation” unless the context expressly indicates otherwise. “Or” is inclusive
and includes “and” unless the context expressly indicates otherwise. The
introductory headings at the beginning of Sections of this Agreement are solely
for the convenience of the parties and do not affect any provision of this
Agreement.

 

5

--------------------------------------------------------------------------------


 

14.                               Amendments and Waivers. This Agreement may not
be amended, modified, superseded, canceled, or any terms waived, except by
written instrument signed by both parties, or in the case of waiver, by the
party to be charged.

 

I HAVE READ THIS AGREEMENT CAREFULLY AND I UNDERSTAND AND ACCEPT THE OBLIGATIONS
WHICH IT IMPOSES UPON ME WITHOUT RESERVATION. NO PROMISES OR REPRESENTATIONS
HAVE BEEN MADE TO ME TO INDUCE ME TO SIGN THIS AGREEMENT OTHER THAN THE PROMISES
AND REPRESENTATIONS EXPRESSLY STATED IN THIS AGREEMENT AND IN THE EMPLOYMENT
AGREEMENT ENTERED INTO BETWEEN ME AND THE COMPANY CONCURRENTLY HEREWITH. I HAVE
COMPLETELY NOTED ON EXHIBIT A TO THIS AGREEMENT ANY PROPRIETARY INFORMATION AND
INVENTIONS THAT I DESIRE TO EXCLUDE FROM THIS AGREEMENT.

 

Dated as of: January 1, 2013

 

 

WILLIAM ASHMORE

 

 

Accepted and Agreed to:

 

 

 

IMPAC MORTGAGE HOLDINGS, INC.,

 

a Maryland corporation

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

EMPLOYEE’S DISCLOSURE

 

Gentlemen:

 

1.                                      Except for the information and ideas
listed below that rightfully became part of my general knowledge prior to my
first contact or communication with the Company or any of its affiliates,
subsidiaries, or related entities, I represent that I am not in the possession
of and have no knowledge of any information that can be considered the
Proprietary Information of Impac Mortgage Holdings, Inc., a Maryland Corporation
and/or Impac Funding Corporation, a California corporation (the “Company”),
other than information disclosed by Company or any of its affiliates or related
entities during my employment negotiations or my prior employment with the
Company or any of its affiliates or related entities, which I understand and
agree is the Proprietary Information of Company or its affiliates, subsidiaries,
or related entities, as the case may be.

 

2.                                      Except for the complete list of
Inventions set forth below, I represent that I (in whole or in part, either
alone or jointly with others) have not made, conceived, developed or first
reduced to practice any Inventions relevant to the subject matter of my
employment with the Company prior to my employment with the Company or any of
its affiliates, subsidiaries, or related entities.

 

No Inventions

 

See below:

 

 

Additional sheets attached

 

 

 

 

 

WILLIAM ASHMORE

 

TO PROPRIETARY RIGHTS AND INVENTIONS AGREEMENT

 

1

--------------------------------------------------------------------------------